Sullivan, J.
Lyman Cary, as treasurer of Buffalo county, recovered a judgment against tbe Kearney National Bank and *170others in an action based upon an alleged breach of the conditions of a depository bond. Two of the defendants, Downing and Allen, bring the record here for review. The action was purely legal in its nature, but no petition in error was seasonably filed, and no summons in error has ever been issued. The cause was docketed in this court as an appeal. The right of appeal is confined by the statute to actions in equity, and does not extend to actions at law. Under repeated decisions of this court, we are constrained to hold that we have no jurisdiction of the cause, and therefore direct that the proceeding be
Dismissed.